DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see “Remarks”, filed 3/17/2021, with respect to claims 1-11 have been fully considered and are persuasive.  The 35 USC 112 second paragraph rejections of claims 1-11 have been withdrawn in light of the provided amendments.
Applicant’s arguments, see “Remarks”, filed 3/17/2021, with respect to claims 2, 4, 6 and 8 have been fully considered and are persuasive.  The 35 USC 101 rejections of claims 2, 4, 6 and 8 have been withdrawn. 
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claim 1 (the sole independent claim of the instant application), though US Patent Application Publication Numbers 20190100718, 20180246035, 20060173253, 20070138401 and 20040179194 all teach some of the limitations of the independent claim, these references fail to teach that substances in said fluid stream are identifiable by discerning said respective wavelengths of light from said range of wavelengths emitted by the light emitter which are absorbed by said substances and thereby rendered absent from said range of wavelengths which contact said light sensor. Claims 2-11 are allowed by virtue of their dependency on the allowed base claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M IPPOLITO whose telephone number is (571)270-7449.  The examiner can normally be reached on Monday-Thursday 6:00am-4:00pm Mountain Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert H Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE M IPPOLITO/Primary Examiner, Art Unit 2881